Judgment, Supreme Court, New York County (Marcy L. Kahn, J., at suppression hearing; Brenda Soloff, J., at plea and sentence), rendered February 7, 2006, convicting defendant of criminal possession of a controlled substance in the fourth degree, and sentencing him to a term of five years’ probation, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). We find nothing implausible about the undercover officer’s account of the circumstances under which he made an observation of drugs in open view. Concur—Andrias, J.P., Sullivan, Catterson, McGuire and Malone, JJ.